
	

114 HRES 382 IH: Expressing the need to eliminate life without parole for children.
U.S. House of Representatives
2015-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 382
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2015
			Mr. Cárdenas submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the need to eliminate life without parole for children.
	
	
 Whereas approximately 2,500 individuals in the United States have been sentenced to die in prison for crimes committed as children;
 Whereas the United States is the only country in the world that imposes life without the possibility of release or parole sentences on children;
 Whereas the United States, along with South Sudan, are the only United Nations Member States that have not ratified the Convention on the Rights of the Child which prohibits the use of the death penalty and life without the possibility of release sentences from being imposed on children under 18 years of age;
 Whereas a life without the possibility of release or parole sentence is a final judgment that disregards children’s unique capacity to grow and change as they mature into adulthood;
 Whereas studies have shown that children’s brains are not fully developed and as a result, children are less capable than adults to consider the long-term impact of their actions, control their emotions and impulses, or evaluate risks and reward;
 Whereas fundamental differences between juvenile and adult brains make children uniquely capable of long-term growth, rehabilitation, and change as their brains mature over time;
 Whereas the vast majority of children who commit crimes age out of criminal behavior and no longer pose a threat to society in adulthood;
 Whereas the United States recognizes that children are different from adults by the limitations society places upon them;
 Whereas children are not allowed to enter into contracts, purchase or consume tobacco and alcohol, vote, serve in the military, or engage in other adult activities;
 Whereas the only area where the United States does not treat children different from adults is in criminal sentencing laws;
 Whereas children sentenced to life without the possibility of release or parole are most frequently the most vulnerable members of United States society;
 Whereas studies show that nearly 80 percent of juvenile lifers reported witnessing violence in their homes and more than half (54.1 percent) witnessed weekly violence in their neighborhoods;
 Whereas in addition, 50 percent of all children sentenced to life in prison without the possibility of parole have been physically abused and 20 percent have been sexually abused as a child;
 Whereas Black children are 10 times more likely to receive a life without the possibility of release or parole sentence;
 Whereas 14 States including Texas, Nevada, Wyoming, Kentucky, Kansas, Colorado, Montana, Alaska, Hawaii, Delaware, Massachusetts, Vermont, Connecticut, and West Virginia have all eliminated life without the possibility of release or parole sentences for all children under 18 years of age in the last several years;
 Whereas 3 other States including California, Florida, and Washington have eliminated life without the possibility of release or parole for most children under 18 years of age in the last several years;
 Whereas the American Bar Association passed Resolution 107C earlier this year calling on the Federal Government and all State governments to retroactively abolish life without parole sentences for children;
 Whereas the United Methodist Church and the Catholic Church have called for an end to life without the possibility of release or parole sentences for children;
 Whereas 10 years ago the United States Supreme Court in Roper v. Simmons struck down the death penalty for children under 18 years of age;
 Whereas 5 years ago the United States Supreme Court in Graham v. Florida struck down the use of life without the possibility of release or parole sentences for non-homicide crimes committed by children under 18 years of age; and
 Whereas 3 years ago the United States Supreme Court in Miller v. Alabama struck down the use of mandatory life without parole sentences and required sentencing bodies to consider the mitigating factors of youth anytime a child faces a potential life sentence: Now, therefore, be it
	
 That the House of Representatives— (1)applauds and celebrates the anniversary of the decisions by the Roper, Graham, and Miller courts for striking down the death penalty and use of life without parole sentences for non-homicide offenses and mandatory life without parole sentences for children in the United States;
 (2)applauds and celebrates the State of Texas, Nevada, Wyoming, Kentucky, Kansas, Colorado, Montana, Alaska, Hawaii, Delaware, Massachusetts, Vermont, Connecticut, West Virginia, California, Florida, and Washington for recent legislative changes that eliminated life without the possibility of release or parole sentences for children convicted of serious crimes in their jurisdictions; and
 (3)encourages other State legislatures to recognize the differences between children and adult offenders and eliminate extreme sentences, like life without parole, for children convicted of serious crimes.
			
